Name: Commission Regulation (EEC) No 3607/88 of 18 November 1988 on the sale by tender, for processing in the Community, of beef held by the Spanish and French intervention agencies and amending Regulation (EEC) No 2908/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 11 . 88 Official Journal of the European Communities No L 313/35 COMMISSION REGULATION (EEC) No 3607/88 of 18 November 1988 on the sale by tender, for processing in the Community, of beef held by the Spanish and French intervention agencies and amending Regulation (EEC) No 2908/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  8 900 tonnes of forequarters held by the Spanish intervention agency and bought in before 1 October Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in Spain and France ; 1987,  1 400 tonnes of forequarters held by the French intervention agency and bought in before 1 January 1988 . 2. The products referred to in paragraph 1 shall be sold for processing in accordance with Regulation (EEC) No 2173/79, and in particular Articles 6 to 12 thereof, together with Regulations (EEC) No 569/88 , (EEC) No 2182/77 and this Regulation. Whereas, in the present market situation; .there are outlets for such meat for processing in the Community ; whereas the meat , should be offered for sale by means of a tendering procedure ; Whereas the sale should be made subject to the rules laid down by Commission Regulations (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1 809/87 (4), (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 3333/88 (*), and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas it seems appropriate to waive certain provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79, taking into account the administrative difficulties which the application of this subparagraph raises in certain Member States ; Whereas Commission Regulation (EEC) No 2908/88 (9), as amended by Regulation (EEC) No 2996/88 (10), provides for a sale of forequarters forequarters for export, without further processing -or after boning ; whereas given the current state of this sale it is necessary to modify certain quantities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . The deadlines for submitting tenders in respect of the sale by invitation to tender shall be 12.00 on 28 November 1988 . The Spanish and French intervention agencies shall draw up a notice of invitation to tender which shall include the following : (a) the quantities of bone-in beef offered for sale, and (b) the deadline and place for submitting tenders. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3. By way of derogation from Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regulation . The intervention agencies shall, moreover, display the notice referred to in paragraph 1 at their head offices and may also publish them elsewhere. 5. By way of derogation from Article 8 (2) (b) of Regulation (EEC) No 2173/79, tenders shall not indicate at which cold store or stores the products are held. (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 198, 26. 7. 1988, p. 24. 0 OJ No L 251 , 5. 10 . 1979, p . 12. (4) OJ No L 170, 30. 6. 1987, p . 23. 0 OJ No L 55, 1 . 3 . 1988, p . 1 . (j OJ No L 295, 28 . 10 . 1988, p. 34. 0 OJ No L 254 , 1 . 10 . 1977, p. 60. (") OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 262, 22. 9 . 1988, p. 8 . H OJ No L 270, 30 . 9 . 1988, p. 66. 19 . 11 . 88No L 313/36 Official Journal of the European Communities Article 3 1 . Notwithstanding Article 3(1 ) of Regulation (EEC) No 2182/77, offers (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; and (b) must be accompanied by a written undertaking by the tenderer to process the meat purchased into products specified in Article 1 (1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5(1 ) of the abovementioned Regulation. 2. The tenderers referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the offers to purchase on behalf of the purchasers whom he represents. 3 . The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep u £ to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 4 After the offers received in respect of the invitation to tender have been examined a minimum selling price shall be fixed for each product or the sale will not be proceeded with! Article 5 1 . Notwithstanding Article 15(1 ) of Regulation (EEC) No 2173/79 the amount of the security shall be 100 ECU per tonne. 2. The amount of the processing security referred to in Article 4(1 ) of Regulation (EEC) No 2182/77 shall be equal to the difference between 1 800 ECU per tonne and the amount per tonne offered under the tender. 3 . Before taking over the beef the buyer shall indicate the establishment or establishments where the meat which has been purchased will be processed. Article 6 In Article 1 ( 1 ) of Regulation (EEC) No 2908/88 , *2 500 tonnes' is hereby replaced by '1 100 tonnes'. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1988 . For the Commission Frans ANDRIESSEN Vice-President 19 . 11 . 88 Official Journal of the European Communities No L 313/37 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLÃ GATO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) EspaÃ ±a  Delanteros, procedentes de : animales jÃ ³venes machos 8 900 France  Quartiers avant, provenant de : catÃ ©gories A et C, classes U, R, O 1400 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE IÃ   ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ESPAÃ A : Servicio Nacional de Productos Agrarios (SENPA), c/ Beneficencia 8, 28003 Madrid, Tel . 222 29 61 , TÃ ©lex 23427, SENPA E. FRANCE : OFIVAL, Tour Montparnasse, avenue du Maine 33, 75755 Paris Cedex 15 (TÃ ©l . 4538 84 00, tÃ ©lex 26 06 43).